309 S.W.3d 333 (2010)
Gary S. HEIFETZ, James E. Chervitz, Jeffrey S. Gershman, Jeffrey Michelman, Steven P. Spewak, Sidney L. Stone and Steven M. Stone, Plaintiffs/Appellants,
v.
Paul A. NOVELLY and Apex Clayton, Inc., Defendants/Respondents.
No. ED 92561.
Missouri Court of Appeals, Eastern District, Division Three.
February 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 22, 2010.
Application for Transfer Denied May 25, 2010.
Martin M. Green, Green, Jacobson & Butsch, P.C., Clayton, MO, for Appellant.
Sandberg, Phoenix, & von Gontard, John S. Sandberg, counsel and Fibbens Addo Koranteng co-counsel, St. Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., and MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Gary S. Heifetz (Heifetz), James E. Chervitz (Chervitz), Jeffrey S. Gershman (Gershman), Jeffrey Michelman (Michelman), Steven P. Spewak (Spewak), Sidney L. Stone (S.L. Stone), and Steven M. Stone (S.M. Stone) (collectively Plaintiffs) appeal from the trial court's grant of summary judgment in favor of Paul A. Novelly and Apex Clayton, Inc., (Defendants) on Plaintiffs' First Amended Petition alleging breach of contract, breach of fiduciary duty, civil conspiracy, and declaratory relief.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. Rule 84.16(b)(5). Defendants were entitled to judgment as a matter of law. Rule 74.04(c). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth our reasons for the order affirming the trial court's award of summary judgment, pursuant to Rule 84.16(b).